UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-6795


UNITED STATES OF AMERICA,

                     Petitioner - Appellee,

              v.

HOBART J. BARRETT, JR.,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Bernard A. Friedman, Senior District Judge, sitting by designation. (5:07-hc-
02097-FL)


Submitted: May 30, 2017                                           Decided: June 13, 2017


Before MOTZ, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence H. Brenner, BRENNER & BRENNER, P.A., Carrboro, North Carolina, for
Appellant. John Stuart Bruce, United States Attorney, G. Norman Acker, III, Assistant
United States Attorney, Michael Lockridge, Special Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Hobart J. Barrett, Jr. appeals the district court’s order denying his motion for

conditional release from the custody of the Attorney General pursuant to 18 U.S.C.

§ 4247(h) (2012). In reviewing a district court’s order denying release, we review “the

district court’s factual findings for clear error and its legal conclusions de novo.” United

States v. Francis, 686 F.3d 265, 273 (4th Cir. 2012). A court commits clear error by

making findings without properly taking into account substantial evidence to the contrary,

and we will only find clear error if, after considering the entire record, we are “left with

the definite and firm conviction that a mistake has been committed.” Id. (internal quotation

marks omitted).

       Pursuant to 18 U.S.C. § 4248(d) (2012), a court may after a hearing commit a person

who is sexually dangerous to the custody of the Attorney General. “A ‘sexually dangerous

person’ is defined as one ‘who has engaged or attempted to engage in sexually violent

conduct or child molestation and who is sexually dangerous to others.’” Francis, 686 F.3d

at 268 (quoting 18 U.S.C. § 4247(a)(5) (2012)). Once committed, a person remains

confined until he is no longer sexually dangerous to others. Id. (citing 18 U.S.C. § 4248(e)

(2012)). “A committed individual may seek periodic review of his confinement no sooner

than 180 days from the most recent determination by the district court.” Id. (citing 18

U.S.C. § 4247(h)).

       “[W]hen a person who has been civilly committed as sexually dangerous petitions

for relief from his civil commitment under 18 U.S.C. § 4247(h), he bears the burden of

showing by a preponderance of the evidence that he is no longer sexually dangerous within

                                             2
the meaning of 18 U.S.C. § 4247(a)(5)-(6).” United States v. Wetmore, 812 F.3d 245, 248

(1st Cir. 2016) (citing United States v. Anderson, 151 F.3d 1030 at *2 (4th Cir. 1998)

(unpublished table decision)). “If the court finds by a preponderance of the evidence that

a committed person is no longer sexually dangerous to others if released unconditionally

or if released under a prescribed regimen of treatment, then the court must order the

appropriate discharge.” United States v. Comstock, 627 F.3d 513, 516 (4th Cir. 2010)

(internal quotation marks omitted). We have thoroughly reviewed the record and conclude

that the district court did not err in denying Barrett’s petition for conditional release.

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid in the decisional process.

                                                                                  AFFIRMED




                                               3